IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT



                            No. 01-30045
                        Conference Calendar



WILLIAM MARTIN,

                                         Plaintiff-Appellant,

versus

UNKNOWN SCHOTT, Captain; EDDIE VEAL, Lieutenant;
DAVID BONNETTE, Warden; UNKNOWN WASHINGTON, Lieutenant;
NORRIS BONTON, Sergeant; UNKNOWN HUNT, Sergeant,

                                         Defendants-Appellees.

                       --------------------
           Appeal from the United States District Court
               for the Middle District of Louisiana
                      USDC No. 96-CV-3342-M2
                       --------------------
                         October 25, 2001

Before WIENER, BENAVIDES, and DENNIS, Circuit Judges.

PER CURIAM:*

     Willie Martin (“Martin”), Louisiana prisoner # 111528,

appeals from the judgment entered in favor of defendants Eddie

Veal (“Veal”) and Willie Washington (“Washington”) following a

jury trial on his excessive-force claims in his 42 U.S.C. § 1983

action.   He argues that: (1) the jury erred because it did not

find that the medical records were sufficient proof that he was

beaten by Veal and Washington; and (2) the district court erred



     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                           No. 01-30045
                                -2-

because it did not grant him a directed verdict on the grounds of

contradictory testimony.

     Martin had a responsibility to provide a trial transcript to

resolve both issues because both issues challenge findings or

conclusions made on the basis of evidence adduced at a hearing or

trial.   See Powell v. Estelle, 959 F.2d 22, 26 (5th Cir. 1992).

His failure to provide a trial transcript prevents this court

from reviewing his arguments.    See Richardson v. Henry, 902 F.2d
414, 415-16 (5th Cir. 1990).    Accordingly, Martin’s appeal is

DISMISSED.   See id. at 416; 5th Cir. R. 42.3.2.

     APPEAL DISMISSED.